DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 10/20/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example 8 paragraph 3-5.  The 35 U.S.C. 103 rejection(s) of claims 1-4, 6-15, and 17-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-15, and 17-19 are allowed. Claims 5, 16 and 20 have been previously cancelled. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Jiang et al (US 10,063,591), discloses methods and systems for intercepting encrypted data packets. A system for intercepting encrypted data packets may comprise a first device, a second device, and a monitoring device. The first device may be operable to intercept at least one encrypted data packet. The first device may be further operable to decrypt the at least one encrypted packet to produce at least one decrypted data packet. The first device may provide the at least one decrypted data packet to the monitoring device. The monitoring device may be operable to inspect the at least one decrypted data packet based on predetermined criteria. The second device may be operable to receive, from the monitoring device, the at least one decrypted data packet. The second device may be 
The prior art, Ylonen (US 2015/0222604), discloses a means for managing automated access to computers, e.g., using SSH user keys and other kinds of trust relationships. Certain embodiments also provide for managing certificates, Kerberos credentials, and cryptographic keys. Certain embodiments provide for remediating legacy SSH key problems and for automating configuration of SSH keys, as well as for continuous monitoring.
The prior art, Rossi (US 2018/0152299), discloses an intermediate device located between hosts and devices requesting for access to the hosts in a computerized network. The intermediate device receives a request for access to a host, and obtains at least one authenticator for use in the requested access to the host. The intermediate device then monitors for communications that use the at least one authenticator.
The prior art, Buckner et al (US 8,539,557)
The prior art, Penilla et al (US 9,189,900), discloses a method including receiving a request, at a server, to grant e-keys to a recipient for use of a vehicle, the vehicle being pre-associated to a user account. The method further includes generating a unique access code, at the server, in response to receiving the request. The method then encrypts the access code, at the server, using a vehicle public key associated with the vehicle, the vehicle public key is associated with the user account. The method includes sending the encrypted access code to the recipient for receipt by a device of the recipient. The encrypted access code is defined for transmission to the vehicle by way of the device of the recipient, and the encrypted access code is associated with instructions to cause the vehicle to decrypt the access code using a private key of the vehicle and to transmit the access code after decryption back to the device of the recipient along with privilege settings for the use of the vehicle. The access code received from the vehicle functions as e-keys for the vehicle that enable access to use of the vehicle in accordance with conditions defined in the privilege settings.
However, the prior art, either alone or in combination does not expressly disclose “receiving, from a client device, a request to establish a connection with a server, wherein the request indicates a user of the client device; authenticating, using a public key corresponding to the client device, the user; determining whether the user has privileges to access the server; after determining that the user is authorized to access the server, verifying, by an operating system, whether an operating system account of the user is permitted to access a private key corresponding to the server; after verifying that the operating system account of the user is permitted to access the private key, retrieving the private key, establishing, using the private key, a connection to the server; receiving, from the client device, encrypted communications; decrypting the encrypted communications, thereby generating decrypted data; encrypting the decrypted data for the server, thereby generating encrypted data; and transmitting the encrypted data to the server.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art, Davids et al (Transport Protocols and Client Server Applications), discloses that one solution for applications is the use of connectionless protocols such as UDP, because there is no explicit connection establishment and termination. Unfortunately the use of connectionless protocols leads to additional overhead for applications, because error-detection and -recovery, (detection of duplicate packets, retransmission of lost packets etc.) has to be carried out by the application. Especially the necessary timer management cannot be implemented efficiently in the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436